DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on October 7, 2022 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Response to Arguments
Applicant’s arguments with respect to claims 1, 15 as they pertain to the prior art have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.
	Applicant’s amendments have overcome the outstanding USC 112(b) rejections, unless otherwise stated.


Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hoegele et al. (US 2012/0008195 - Hoegele; of record) in view of Schirmer (US 5,912,722).
	As to claim 1, Hoegele teaches an apparatus for obtaining an image of a cornea (Hoegele Figs 1a-5; para. [0005]) comprising a digital 3D stereomicroscope configured to obtain and display 2D or 3D image content of an eye of a patient (Hoegele Fig. 1a - 41; Fig. 5 - 80; para. [0005], [0129]); and
	a cornea imaging attachment coupled to the digital 3D stereomicroscope, the cornea imaging attachment (Hoegele Fig. 1a - 1; Fig. 5) including:
	pupil imaging optics configured to form a pupil along an optical axis (Hoegele Fig. 1a - 1, 10, 20, PR; para. [0021], [0024]), to form an image of an iris (Hoegele Fig. 1a - 40; para. [0005], [0115] - stereomicroscope for eye surgery; pupil imaging optics image object (40), and thus configured to image an iris/cornea), and to convey the light along the optical axis to form the cornea image on an image sensor (Hoegele Fig. 1a - 41; para. [0117]);
	a shutter disposed at the formed pupil and configured to form a pattern of one or two apertures for light along the optical axis (Hoegele Fig. 1a - 60; Figs. 4a-c - 60b, 60c, 60d; para. [0149], [0160]), according to signals from a control logic processor (Hoegele Fig. 5 - 70, 60b; para. [0164]); and
	a tube lens disposed to direct light from the shutter to the image sensor (Hoegele Fig. 1a - 30).
	Hoegele does not specify a combiner prism including an input port disposed between the shutter and the tube lens, the combiner prism configured to combine light from one or more sources onto the optical axis, and a slit lamp light source directing light to the input port.
	In the same field of endeavor Schirmer teaches an ophthalmic apparatus for imaging a cornea having a slit lamp light source (Schirmer Fig. 1 - 22) and a combiner prism including an input port disposed in front of a tube lens (Schirmer Fig. 1 - 51; col. 2:55-67; col. 3:1-17; Examiner’s note: disposal in front of tube necessarily positions between tube lens and prism of Hoegele), the combiner prism configured to combine light from one or more sources onto the optical axis (Schirmer Fig. 1 - 51; col. 2:55-67; col. 3:1-17; showing the light passes through (i.e. onto) the optical axis (20) while also being adjustable to be any position on/parallel to the optical axis), a slit lamp light source directing light to the input port (Schirmer Fig. 1 - 22, 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a prism and slight lamp light source since, as taught by Schirmer, such features allow for slit illumination of an eye in a ophthalmic microscope while also permitting the required working distance between eye and objective lens (Schirmer col. 1:35-45).
	As to claim 2, Hoegele in view of Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hoegele further teaches the shutter is configured to define a first shutter aperture for a left-eye image and a second shutter aperture for a right-eye image (Hoegele Fig. 4a - 61b, 62b; para. [0079]).
	As to claim 3, Hoegele in view of Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 2, and Hoegele further teaches the first and second shutter aperture are disposed horizontally with respect to each other (Hoegele Fig. 4a - 61b, 62b).
	As to claim 5, Hoegele in view of Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 3, and Hoegele further teaches the control logic processor is configured to vary an azimuth angle defined from center to center of the first and second shutter apertures (Hoegele Fig. 4b - 61c, 62c, 63c, 64c; para. [0151]-[0153]; Fig. 4c - 61d-68d; para. [0155]-[0156]).
	As to claim 7, Hoegele in view of Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the size of the input port.  It would have been obvious to one of ordinary skill in the art at the time of invention to provide the input port as 32x30mm, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  Such dimensions allow for being both compact and large enough to capture images of an eye.
	As to claim 9, Hoegele in view of Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Hoegele further teaches the shutter is a liquid crystal device (Hoegele para. [0070]).
	As to claim 11, Hoegele in view of Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 7, and Hoegele/Schirmer further teaches a cylindrical housing containing the shutter, the tube lens, and the combiner prism therein (Hoegele para. [0002]; Schirmer Fig. 1 - 18, 12).
	
Claims 4, 6, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoegele and Schirmer as applied to claim 2, 3 above, and further in view of Takeuchi et al (US 7,019,780 - Takeuchi; of record).
	As to claim 4, Hoegele in view of Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 3, and while Hoegele teaches the LCD shutters are controllable (Hoegele Figs. 4a-c; para. [0070]), but doesn’t specify the spacing between the apertures is variable according to instructions from a viewer.  In the same field of endeavor Takeuchi teaches a stereo-optical system having LCD shutters with spacing between apertures variable according to instructions from a viewer (Takeuchi Figs 4A-C - 12A, 12B; col. 13:39-45; col. 5:60-67; col. 6:1-18).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a spacing between the apertures as variable since, as taught by Takeuchi, such variable spacing allows for accommodating the various zoom conditions (Takeuchi Figs 4A-C - 12A, 12B; col. 13:39-45; col. 5:60-67; col. 6:1-18).
	As to claim 6, Hoegele in view of Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 2, and while Hoegele teaches the control logic processor is configured to vary the shutter size of first and second shutter apertures (Hoegele Fig. 4a-c), Hoegel doesn’t specify it varies an eccentricity of elliptical first and second shutter apertures.  In the same field of endeavor Takeuchi teaches changing the eccentricity of elliptical first and second shutter apertures (Takeuchi Figs. 9A-D - 6A, 6B; Fig. 10 - 23b, 23c).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to vary the eccentricity of elliptical apertures since, as taught by Takeuchi, such aperture variance allows for desired light adjustment (Takeuchi col. 7:31-40; col. 7:62-67; col. 8:1-14).
	As to claim 8, Hoegele in view of Schirmer in view of Takeuchi teaches all the limitations of the instant invention as detailed above with respect to claim 4, and Hoegele further teaches the shutter is further configured to form a single aperture to monoscopic viewing (Hoegele para. [0157]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hoegele and Schirmer as applied to claim 1 above, and further in view of Farley (US 2019/0209372; of record).
	As to claim 10, Hoegele in view of Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Hoegele teaches the shutter can be mechanical (Hoegel para. 0071]), but doesn’t specify a micro-electromechanical (MEMS) shutter.  In the same field of endeavor Farley teaches MEMS shutters (Farley Fig. 7 - 172; para. [0040]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide the shutter as a MEMS shutter since, as taught by Farley, such MEMS shutters are well known in the art as know equivalents (Farley para. [0040]).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hoegele and Schirmer as applied to claim 1 above, and further in view of Horiguchi et al. (US 6,943,942 - Horiguchi).
	As to claim 12, Hoegele in view of Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify the cornea imaging attachment is coupled to the stereomicroscope via a vertical rail.  In the same field of endeavor Horiguchi teaches attaching imaging attachment to microscopes via vertical rails (Horiguchi Fig. 4 - 22).  It would have been obvious to one of ordinary skill in the art before the effective filing date since, as taught by Horiguchi, attachment via rails is well known in the art for the purpose of mounting and making movable imaging attachments (Horiguichi Fig. 1 - 22; col. 8:20-25). 
	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hoegele and Schirmer as applied to claim 1 above, and further in view of Henschke et al. (US 2,590,101 - Henschke; of record).
	As to claim 13, Hoegele in view of Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 1, and while Hoegele teaches the control logic process controls the shutter (Hoegele Fig. 5 - 70), doesn’t specify an audio sensor in signal communication with the logic processor.  In the same field of endeavor Henschke teaches controlling shutters for eye-testing/imaging with audio sensor (Henschke col. 8:25-30; col. 8:52-62).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use voice commands to control shutters since, as taught by Henschke, such commands allow for operating shutters via voice (Henschke col. 8:25-30; col. 8:52-62).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hoegele and Schirmer as applied to claim 1 above, and further in view of Bor (US 2022/0075167; of record) and Henriksen (US 2016/0235288; of record).
	As to claim 14, Hoegele in view of Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 1, but doesn’t specify a camera coupled to the logic processor and configured to acquire a gesture that indicates a viewer instruction to control an aperture pattern of the shutter.
	In the same field of endeavor Bor teaches an ophthalmic device acquiring a gesture that indicates a viewer instruction to control an aperture pattern of the shutter (Bor Fig. 4A - 428, 430; para. [0051]), but doesn’t clarify if the gesture is captured by a camera.
	In the same field of endeavor Henriksen teaches an ophthalmic device having a camera to acquire a gesture to trigger imaging (Henriksen Fig. 1 - 102; para. [0009]; Fig. 2 - 212, 214, 216; Fig. 9-10 - 124; para. [0049]).
	It would have been obvious to one of ordinary skill in the art to provide a camera to capture gestures and control an aperture pattern via the gesture since, as taught by Bor, such gesturing allows for controlling/blocking light to view an image in a microscope, and as taught by Henriksen, using cameras to capture gestures is well known in the art to capture gestures to trigger imaging (Henriksen).
	
Claim 15-16, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hoegele (cited above) in view of Müller et al. (US 4,786,161 - Muller; of record) and Schirmer (cited above).
	As to claim 15, Hoegele teaches a method of imaging a cornea comprising imaging an eye at an optical pupil along an optical axis (Hoegele Fig. 1a - 40, PR, OA; para. [0005]), disposing a shutter at the optical pupil (Hoegele Fig. 1a - 60, PR), wherein the shutter is configured to form a pattern of one or more aperture for light at the optical pupil (Hoegele Figs. 4a-c), providing optics configured to convey light through the shutter and along the optical axis to an image sensor (Hoegele Fig. 1a - 10, 20, 30, 41), disposing a tube lens to direct light from the shutter to the image sensor (Hoegele Fig. 1a - 30), and obtaining and recording image data to eye from the image sensor (Hoegele para. [0002]).
	While Hoegele teaches the imaging is of the eye for stereomicroscopes (Hoegele para. [0005]), Hoegele does not explicitly state the images are iris/cornea, additionally, Hoegele does not specify a combiner prism including an input port disposed between the shutter and the tube lens, the combiner prism configured to combine light from one or more sources onto the optical axis, and a slit lamp light source directing light to the input port.  
	In the same field of endeavor Muller teaches ophthalmic microscopes being configured to image iris and cornea (Muller Fig. 1 - 21; col. 1:45-55).  
	In the same field of endeavor Schirmer teaches an ophthalmic apparatus for imaging a cornea having a slit lamp light source (Schirmer Fig. 1 - 22) and a combiner prism including an input port disposed in front of a tube lens (Schirmer Fig. 1 - 51; col. 2:55-67; col. 3:1-17; Examiner’s note: disposal in front of tube necessarily positions between tube lens and prism of Hoegele), the combiner prism configured to combine light from one or more sources onto the optical axis (Schirmer Fig. 1 - 51; col. 2:55-67; col. 3:1-17; showing the light passes through (i.e. onto) the optical axis (20) while also being adjustable to be any position on/parallel to the optical axis), a slit lamp light source directing light to the input port (Schirmer Fig. 1 - 22, 21).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide images of iris/cornea since, as taught by Muller, such imaging allows for viewing the anterior portions of the eye for eye surgery (Muller Fig. 1 - 21; col. 1:45-55).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to provide a prism and slight lamp light source since, as taught by Schirmer, such features allow for slit illumination of an eye in a ophthalmic microscope while also permitting the required working distance between eye and objective lens (Schirmer col. 1:35-45).
	As to claim 16, Hoegele in view of Muller and Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 15, and Hoegele further teaches forming a first aperture for left-eye viewing and a second aperture right-eye viewing (Hoegele Fig. 4a - 61b, 62b; para. [0079]).
	As to claim 18, Hoegele in view of Muller and Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Hoegele further teaches adjusting spacing between first and second apertures (Hoegele Figs. 4a-c).
	As to claim 19, Hoegele in view of Muller and Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 16, and Hoegele further teaches automatically adjusting an azimuth angle between the first and second apertures to be offset from horizontal (Hoegele Fig. 4b - 61c, 62c, 63c, 64c; para. [0151]-[0153]; Fig. 4c - 61d-68d; para. [0155]-[0156]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hoegele, Muller, and Schirmer as applied to claim 15 above, and further in view of Bor (US 2022/0075167; of record) and Henriksen (US 2016/0235288; of record).
	As to claim 17, Hoegele in view of Muller, Schirmer teaches all the limitations of the instant invention as detailed above with respect to claim 15, but doesn’t specify receiving a gestural command via a camera and responding to the gestural command by forming a first aperture for left-eye viewing and a second aperture for right-eye viewing.
	In the same field of endeavor Bor teaches an ophthalmic device acquiring a gesture that indicates a viewer instruction to control an aperture pattern of the shutter (Bor Fig. 4A - 428, 430; para. [0051]), but doesn’t clarify if the gesture is captured by a camera
	In the same field of endeavor Henriksen teaches an ophthalmic device having a camera to acquire a gesture to trigger imaging (Henriksen Fig. 1 - 102; para. [0009]; Fig. 2 - 212, 214, 216; Fig. 9-10 - 124; para. [0049]).
	It would have been obvious to one of ordinary skill in the art to provide a camera to capture gestures and control an aperture pattern via the gesture since, as taught by Bor, such gesturing allows for controlling/blocking light to view an image in a microscope, and as taught by Henriksen, using cameras to capture gestures is well known in the art to capture gestures to trigger imaging (Henriksen).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hoegele, Muller, Schirmer as applied to claim 15 above, and further in view of Podoleanu et al. (US 2012/0013849 - Podoleanu; of record).
	As to claim 20, Hoegele teaches all the limitations of the instant invention as detailed above with respect to claim 15, but doesn’t specify focusing the optics using a micrometer head.  In the same field of endeavor Podoleanu teaches focusing optics using a micrometer head (Podoleanu Fig. 7 - 5, 5’; para. [0066], [0068], [0069]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention use a micrometer head since, as taught by Pololeanu, such micrometers allow for adjusting focus (Podoleanu Fig. 7 - 5, 5’; para. [0066], [0068], [0069]).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540. The examiner can normally be reached M-F 8-4 (Pacific).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        October 18, 2022